Citation Nr: 1600537	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-11 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral keratoconus.  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987 and from May 1987 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was provided a VA examination for eye disorders in August 2011, the examination failed to provide an etiology opinion.  Thus, the August 2011 VA examination was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Considering the current diagnosis of keratoconus of the bilateral eyes, STRs demonstrating treatment for an eye problem during the Veteran's active service, and evidence demonstrating his keratoconus may have preexisted his active service, an adequate VA examination and opinions are needed to assist in determining whether the Veteran's currently diagnosed keratoconus was caused by or is related to his active service or whether such disability preexisted and was aggravated by the Veteran's active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear, 20 Vet. App. 410 (2006); see Waters, 601 F.3d 1274, 1276 (2010).  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Thereafter, schedule the Veteran for a VA eye examination.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's bilateral keratoconus.  The examination report is to contain a notation that the examiner reviewed the claims file, to include the Veteran's service records.  

Please review the Veteran's reported history carefully, including: (1) the STRs demonstrating no findings of an eye disability upon the Veteran's entrance into active service and treatment for an eye problem in service; and (2) the post-service private and VA medical records.  

Please note: the Veteran is competent to attest to any lay observable symptoms of an eye disability and past treatment.  The credibility of his statements is a separate evaluation.

All tests should be performed to determine his current diagnoses.  

The examiner is asked to answer the following, as posed:  

(a).  Please specify the diagnosis of any current eye disability.  

(b).  The examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any current eye disability:  (i) had its clinical onset during the Veteran's active service from June 1983 to April 1987 and from May 1987 to July 1991; or, (ii) whether such a disorder was caused by any event or incident that occurred during his active service.  

(c).  The examiner is asked to furnish an opinion as to whether the current eye disability obviously or manifestly preexisted the Veteran's period of active service from June 1983 to April 1987 and from May 1987 to July 1991?  If so, was it obvious or manifest that the condition was NOT aggravated beyond the natural progress of the disease during this period of active service?  
 
Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of etiology of keratoconus.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




